DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.			With respect to Claims 1, 10 ,19 recite	identifying at least one desired feature in the candidate material; and 	training a machine learning model to generate a new material having the at least one desired feature.	This limitation is directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas.  	This judicial exception is not integrated into a practical application.In particular, the claim recites the additional element –			“receiving candidate material for polymerization”	This limitation has been interpreted as mere data gather necessary to implement the abstract idea and therefore not viewed to integrate the abstract idea into a practical application.	With regards to the other additional elements	A computer-implemented	A system to accelerate new polymer, comprising: 	a hardware processor; and a memory device coupled with the hardware processor, the hardware processor configured 	A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable	These limitations are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.		As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of 	A computer-implemented	A system to accelerate new polymer, comprising: 	a hardware processor; and a memory device coupled with the hardware processor, the hardware processor configured 	A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable	amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by 	Maxson (US 2020/0051671 A1)	Hedge (EP 3800586 A1)	Wei (2019/0304568 A1)	Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception.	Dependent claims 2-9, 11-18, 20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea).  
	Claims 2-9,11-18, 20 further limit the abstract idea with an abstract idea and thus the claims are still directed to an abstract idea without significantly more.	

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are drawn to a "computer readable storage medium". The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01).  Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.  See 351 OG 212, Feb 23 2010.
	Examiner recommends Applicant to amend the claims to recite “non-transitory computer readable storage medium”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	Claims 1, 10, 18 recite 	“receiving candidate material for polymerization; 	identifying at least one desired feature in the candidate material; and 	training a machine learning model to generate a new material having the at least one desired feature.”	However as claimed, it seems any desired feature could be achieved.  The training a machine learning model, seems to be a black box that can perform tasks of generating a new material having the desired feature.  The specification does not support such an invention.	Examiner notes as stated in Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997), “It is not sufficient for purposes of the written description requirement of § 112 that the disclosure, when combined with the knowledge in the art, would lead one to speculate as to modifications that the inventor might have envisioned, but failed to disclose. Each application in the chain must describe the claimed features.”	A claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement "Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
	Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 10, 18 recite 	“receiving candidate material for polymerization; 	identifying at least one desired feature in the candidate material; and 	training a machine learning model to generate a new material having the at least one desired feature.”	However as claimed, it seems any desired feature could be achieved.  The training a machine learning model, seems to be a black box that can perform tasks of generating a new material having any desired feature which may even be physically impossible and therefore not clear.	Claims 1, 10, 18 recite “training a machine learning model to generate a new material”.  It is not clear what “generate a new material” means since a model does not generate a material, while a model can predict or estimate values and is therefore indefinite.	Claims 2, 11 recite “wherein the candidate material are selected by a subject matter expert.”  However such a limitation does not seem to be related to the parent claim since the selecting is not part of the claimed invention and therefore it not clear how this limitation further limits the claim.	Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxson (US 2020/0051671 A1) in view of Hedge (EP 3800586 A1).

	With respect to Claim 1 Maxson teaches	A computer-implemented method to accelerate new polymer, comprising (see Abstract): 		identifying at least one desired feature in the candidate material (See Abstract Examiner views the desired feature to be applicable for an intended use); and 	training a machine learning model to generate a new material having the at least one desired feature (See Abstract determining a polymer for the intended use).	However Maxson is silent to the language of	receiving candidate material for polymerization 	Nevertheless Hedge teaches	receiving candidate material for polymerization (see Para[0006] A list of candidate materials (M) may then be gathered in act 102 based on prior knowledge and/or chemical intuition based on similarity with known materials having relevant values of property P.);	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Maxson an receive candidate material for polymerization such as that of Hedge.	One of ordinary skill would have been motivated to modify Maxson because receiving a candidate material would make sure the generated new material would be from the desired candidate material. 	With respect to Claim 2 Maxson teaches		The method of claim 1, 	wherein the candidate material are selected by a subject matter expert. (Examiner notes that the claimed invention does not perform any selecting and therefore this limitation is not given patentable wait because)	With respect to Claim 3 Maxson teaches	The method of claim 1, 	wherein the candidate material are determined from running a machine learning classification model that ranks a plurality of material as candidates. (See Para[0073] In other embodiments, the system may generate a ranked list of polymers based on a measure of fit of each polymer with the intended use.)

	With respect to Claim 4 Maxson teaches	The method of claim 3, 	wherein the generated new material is input to the machine learning classification model, for the machine learning classification model to include in ranking the plurality of material as candidates. (See Para[0073] In other embodiments, the system may generate a ranked list of polymers based on a measure of fit of each polymer with the intended use.)	With respect to Claim 5 Maxson teaches	The method of claim 1, 	wherein the machine learning model includes a generative adversarial network (See Para[0066]).	With respect to Claim 6 Maxson teaches	The method of claim 1, 	wherein the machine learning model is implemented to include a specific feature in the new material being generated. (See Abstract Examiner views the included feature to be the ability to be used for the intended use.)	With respect to Claim 7 Maxson teaches	The method of claim 1, 	wherein the identifying at least one desired feature includes building a random forest model with decision trees to identify the at least one desired feature (See Para[0066]).		With respect to Claim 9 Maxson teaches	The method of claim 1, 	further including causing presenting of the at least one desired feature on a user interface (See Abstract).	With respect to Claim 10 Maxson teaches	A system to accelerate new polymer, comprising: 	a hardware processor; and a memory device coupled with the hardware processor, the hardware processor configured to at least (See Fig 2): 
	receive candidate material for polymerization; 	identify at least one desired feature in the candidate material (See Abstract Examiner views the desired feature to be applicable for an intended use; and 	train a machine learning model to generate a new material having the at least one desired feature (See Abstract determining a polymer for the intended use).	However Maxson is silent to the language of	receiving candidate material for polymerization 	Nevertheless Hedge teaches	receiving candidate material for polymerization (see Para[0006] A list of candidate materials (M) may then be gathered in act 102 based on prior knowledge and/or chemical intuition based on similarity with known materials having relevant values of property P.);	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Maxson an receive candidate material for polymerization such as that of Hedge.	One of ordinary skill would have been motivated to modify Maxson because receiving a candidate material would make sure the generated new material would be from the desired candidate material. 	With respect to Claim 11 Maxson teaches	The system of claim 10, 	wherein the candidate material are selected by a subject matter expert. (Examiner notes that the claimed invention does not perform any selecting and therefore this limitation is not given patentable wait because)	With respect to Claim 12 Maxson teaches	The system of claim 10, 	wherein the candidate material are determined from running a machine learning classification model that ranks a plurality of material as candidates. (See Para[0073] In other embodiments, the system may generate a ranked list of polymers based on a measure of fit of each polymer with the intended use.)
	With respect to Claim 13 Maxson teaches	The system of claim 12, 	wherein the generated new material is input to the machine learning classification model, for the machine learning classification model to include in ranking the plurality of material as candidates. (See Para[0073] In other embodiments, the system may generate a ranked list of polymers based on a measure of fit of each polymer with the intended use.) 	With respect to Claim 14 Maxson teaches	The system of claim 10, 	wherein the machine learning model includes a generative adversarial network. (See Para[0066]).	With respect to Claim 15 Maxson teaches	The system of claim 10, 	wherein the machine learning model is implemented to include a specific feature in the new material being generated. (See Abstract Examiner views the included feature to be the ability to be used for the intended use.)	With respect to Claim 16 Maxson teaches	The system of claim 10, 	wherein the hardware processor is configured to identify at least one desired feature by using a random forest model built with decision trees to identify the at least one desired feature. (See Para[0066]).	With respect to Claim 18 Maxson teaches	The system of claim 10, 	wherein the hardware processor is further configured to cause presenting of the at least one desired feature on a user interface. (See Abstract)	With respect to Claim 19 Maxson teaches	A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to (See Fig 2):: 	identify at least one desired feature in the candidate material (See Abstract Examiner views the desired feature to be applicable for an intended use; and 	train a machine learning model to generate a new material having the at least one desired feature. (See Abstract determining a polymer for the intended use).	However Maxson is silent to the language of	receive candidate material for polymerization;	Nevertheless Hedge teaches	receive candidate material for polymerization;  (see Para[0006] A list of candidate materials (M) may then be gathered in act 102 based on prior knowledge and/or chemical intuition based on similarity with known materials having relevant values of property P.);	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Maxson an receive candidate material for polymerization such as that of Hedge.	One of ordinary skill would have been motivated to modify Maxson because receiving a candidate material would make sure the generated new material would be from the desired candidate material. 	With respect to Claim 20 Maxson teaches	The computer program product of claim 19, 	wherein the generated new material is input to a machine learning classification model, for the machine learning classification model to include in ranking the plurality of material as candidates. (See Para[0073] In other embodiments, the system may generate a ranked list of polymers based on a measure of fit of each polymer with the intended use.)

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxson (US 2020/0051671 A1) in view of Hedge (EP 3800586 A1) as applied to claims 1, 10 above, and further in view of Wei (2019/0304568 A1).


	With respect to Claim 8 Maxson is silent to the language of	The method of claim 1, 	wherein a training data set for the machine learning model includes structured fingerprint data representation of molecular graphs including the at least one desired feature.	Nevertheless Wei teaches	wherein a training data set for the machine learning model includes structured fingerprint data representation of molecular graphs including the at least one desired feature. (See Para[0195])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Maxson and include fingerprint data representation such as that of Wei.	One of ordinary skill would have been motivated to modify Maxson because using fingerprint data representation would be no more than predictable use of prior art elements according to their established function and would reduce computational resources necessary for graph matching techniques.	With respect to Claim 17 Maxson is silent to the language of	The system of claim 10, 	wherein a training data set for the machine learning model includes structured fingerprint data representation of molecular graphs including the at least one desired feature.	Nevertheless Wei teaches	wherein a training data set for the machine learning model includes structured fingerprint data representation of molecular graphs including the at least one desired feature. (See Para[0195])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Maxson and include fingerprint data representation such as that of Wei.	One of ordinary skill would have been motivated to modify Maxson because using fingerprint data representation would be no more than predictable use of prior art elements according to their established function and would reduce computational resources necessary for graph matching techniques.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863